Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-21 are under examination

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The metes and bounds of claims 1 and 12 are unclear.   The claims state that the combination of cellulosic material and cellulase has a “1% to about 30% cellulose by weight”; by weight of what?  This claim is also confusing because cellulase doesn’t even contain cellulose; it is an enzyme.  Cellulosic material contains cellulose; however, the claim is confusing because it is not clear if the percentage of cellulosic material mentioned is before or after the hydrolysis stage.  Because of the ambiguity regarding claims 1 and 12, examiner is interpreting the claim to mean that cellulose has to be present at some point.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 


Claims 1-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schell “Whole Broth Cellulase Production for Use in Simultaneous Saccharification and Fermentation” Applied Biochemistry and Biotechnology Vol 24/25, 1990 in view of Berka (US 20050233423) and Goedegebuur (US 20050054039)

Schell teaches a method for converting cellulosic material to glucose comprising the steps of:  combining cellulosic material with a whole cellulase (Page 292, Figure 1), incubating said cellulosic material and cellulase combination for about 0.1 hours to about 96 hours (Page 292, Figure 1), Figure 1 shows that the majority/greater than 20% of the cellulose is converted (Page 292, Figure 1) .  The claim requires that the fraction of glucose be at least .75 relative to other soluble sugars.  The cellulosic material used in Schell is Sigmacell 50 which is nearly pure cellulose made up of monomers of glucose.  The claim expressly states that “said soluble sugars comprise glucose and cellobiose and the fraction of glucose is at least 0.75 relative to said soluble sugars.”  While 290 of Schell states that both glucose and cellobiose are produced, the reference does not provide a clear picture of how much glucose is produced compared to cellobiose. 
	Schell teaches that when whole cellulase enzymes from T reesei are filtered before being used in a saccharification/hydrolysis reaction, as much of 50% of the beta-nd Paragraph).  Therefore, an artisan would have been motivated to have used the unfiltered whole cellulase to guarantee that as much beta-galactosidase is present in order to break down as much cellulose as possible.  
	Schell does not teach applying further genetic engineering techniques to T. reesei in order to generate increased beta-glucosidase activity in its whole cellulase.  However, developing a recombinant T. reesei strain would have been obvious based on the teachings of Berka.  An artisan would have been motivated to have modified the Trichoderma Reesei of Schell to produce a greater amount of beta-glucosidase in order to better break down cellobiose into glucose because glucose is easily fermented by yeast into ethanol (as discussed by paragraphs 6-8 and abstract of Berka).  Paragraphs 333-335 of the Berka reference state specifically that the use of the Trichoderma reesei strain SMA135-04 which expresses an Aspergillus oryzae beta-glucosidase gene resulted in a greater amount of glucose liberated due the activity of the cellulase.  Furthermore, Berka further states that more than one copy of the gene may be inserted into the host to increase the production of the gene product; therefore, it would have been obvious to have added additional gene copies of beta-glucosidase to increase 
Schell et al. discloses performing the saccharification/hydrolysis reaction at the same time fermentation is performed.  Schell does not perform the saccharification/hydrolysis reaction first and then follow it up with a fermentation process.
	However, at the time of applicants’ invention, it was well established in the art that a saccharification/hydrolysis process can be performed first followed by a fermentation process.  An artisan would have been motivated to have used such a process since it is able to successfully break the cellulosic material down, releasing glucose sugars which can be subsequently fermented in a fermentation operation (Berka Page 17[237-238]).
	Berka et al. discloses that the saccharification step may last up to 200 hours.  Saccharification may be carried out at a temperature from 30°C to about 65°C, in particularly around 50°C, and a pH in the range between about 4 and 5, especially around pH 4.5 to produce glucose that can be successfully metabolized by yeast (Page 17[237-238]).  	
Schell teaches the advantages of not filtering the whole cellulase to obtain maximal beta-glucosidase activity which would result in more conversion of cellobiose into glucose.  Berka further teaches the utilizing of recombinant strains which promote the release of glucose from cellulosic material and teaches the increase in enzymes such as beta-glucosidase by increasing the copy number of such genes in a recombinant strain.  Berka further teaches a hydrolysis process around 50C.  In applicants’ specification, inventors illustrate that a hydrolysis process held at a 
as in instant Claims 1,10-11.
Goedegebuur establishes the components of a whole Trichoderma reesei cellulase.  Goedegebuur teaches that whole cellulase broth of Trichoderma reesei, “contains 2 cellobiohydrolases (CBHI and CBH2), 8 endoglucanases (EG I, EG II, EG III, EG IV, EGV, EVVI, EGVII, EGVIII), and at least 5 beta-glucosidases (BG1, BG2, BG3, BG4, and BG5) as in instant Claims 1,10-11
Dependent Claims taught by Schell
Wherein the cellulase comprises a whole cellulase (abstract) as in instant Claim 8.
Wherein said whole cellulase is a Trichoderma reesei whole cellulase (abstract) as in instant Claim 9.
Dependent Claims taught by Berka
The cellulosic material can include agricultural residues, municipal solid wastes, forestry waste, waste paper (Paragraph 36) as in instant Claims 2,
Berka teaches that the cellulosic biomass is subjected to physical, chemical, and/or biological pretreatment.  Such pretreatment can include stem explosion, acid hydrolysis, etc (Paragraph 38).  Examiner is taking official notice that it is well known in the art the cellulosic material pretreatment is successfully used to break apart cellulosic biomass as in instant Claims 3-4,
Berka monitors the soluble sugars and glucose present in order to determine the success of the cellulase used in Example 9.  The purpose of such monitoring is to  track how much glucose/sugars each type of cellulase releases as in instant Claims 5-6.  Paragraphs 27 and Paragraph 325 of Berka teaches enzyme concentrations being used between 2.5 to 20 mg/g as in instant Claims 7 

	The combination of the prior art cited above in all rejections under 35 U.S.C 103 satisfied the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 
148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of 
	In the present situation, rationales A, C, G are applicable.  The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references.  Schell teaches a whole broth cellulase which can be used to release glucose from cellulose.  Berka teaches the genetic modification of such organisms capable of producing whole broth cellulase.  Goedegebuur teaches the components of whole cellulase.  Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.  The cited prior art meets criteria set forth in both Graham and KSR.  

Claims 12-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schell “Whole Broth Cellulase Production for Use in Simultaneous Saccharification and Fermentation” Applied Biochemistry and Biotechnology Vol 24/25, 1990 in view of Berka (US 20050233423) and Goedegebuur (US 20050054039)

Schell teaches a method for converting cellulosic material to glucose comprising the steps of:  combining cellulosic material with a whole cellulase (Page 292, Figure 1), incubating said cellulosic material and cellulase combination for about 0.1 hours to about 96 hours (Page 292, Figure 1), Figure 1 shows that the majority/greater than 50% of the cellulose is converted (Page 292, Figure 1).  Page 290 teaches that both glucose and cellobiose are the sugars produced.  The claim requires that the fraction of glucose is less than about .5 relative to said soluble sugar.  

The hydrolysis reaction of Schell was conducted at 37C for about 0.1 hours to about 96 hours at a pH of from about 4 to 9 to cause a hydrolysis reaction to convert up to 50% of said cellulose material to soluble sugars (Figure 1).  The Schell reference does not specifically state that the fraction of glucose is less than about .5 relative to said soluble sugars.  However, modifying the whole cellulase producing strain to generate a greater amount of cellobiose over glucose would have been obvious based on the teachings of Berka.  Berka teaches on Page 64 that a cellulase producing organism can be modified by introducing a endoglucanse and cellobiohydrolase genes into it (Paragraph 64 of Berka.  The Berka references further states that expression of these genes can be increased by introducing additional copies into a whole cellulase producing microorganism (196).  An artisan would have been motivated to have increased the amount and activity of endoglucases and cellobiohydrolases in order to encourage greater cellobiose production.  Paragraph 8 states that these enzymes are necessary in order to facilitate the release of the cellobiose from cellulosic material.  Without significantly modifying beta-glucosidase, a greater amount of cellobiose would be present and glucose would not have a fraction over .5.  Since paragraph 8 states that endoglucanases and cellobiohydrolases release cellobiose, there would be a high expectation for success as in instant Claims 12.
Goedegebuur establishes the components of a whole Trichoderma reesei cellulase.  Goedegebuur teaches that whole cellulase broth of Trichoderma reesei, “contains 2 cellobiohydrolases (CBHI and CBH2), 8 endoglucanases (EG I, EG II, EG III, EG IV, as in instant Claims 12, 19-20
Dependent Claims taught by Berka
The cellulosic material can include agricultural residues, municipal solid wastes, forestry waste, waste paper (Paragraph 36) as in instant Claim 13
Berka teaches that the cellulosic biomass is subjected to physical, chemical, and/or biological pretreatment.  Such pretreatment can include stem explosion, acid hydrolysis, etc (Paragraph 38).  Examiner is taking official notice that it is well known in the art the cellulosic material pretreatment is successfully used to break apart cellulosic biomass material so that more portions of cellulose are exposed and able to undergo hydrolysis. as in instant Claims 14-15
Berka monitors the soluble sugars and glucose present in order to determine the success of the cellulase used in Example 9.  The purpose of such monitoring is to track how much glucose/sugars each type of cellulase releases as in instant Claims 16-17.  Paragraphs 27 and Paragraph 325 of Berka teaches enzyme concentrations being used between 2.5 to 20 mg/g as in instant Claims 18 

	The combination of the prior art cited above in all rejections under 35 U.S.C 103 satisfied the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 
148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield 
	In the present situation, rationales A, C, G are applicable.  The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references.  Schell teaches a whole broth cellulase which can be used to release glucose from cellulose.  Berka teaches the genetic modification of such organisms capable of producing whole broth cellulase.  Goedegebuur teaches the components of whole cellulase.  Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.  The cited prior art meets criteria set forth in both Graham and KSR.  



s 12-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schell “Whole Broth Cellulase Production for Use in Simultaneous Saccharification and Fermentation” Applied Biochemistry and Biotechnolgy Vol 24/25, 1990 in view of Berka (US 20050233423), Goedegebuur (US 20050054039), and Walker “Engineering Cellulase Mixtures by Varying the Mole Fraction of Thermomonospora fusca E5 and E3, Trichoderma reesei CBHI, and Caldocellum saccharolyticum β-Glucosidase” Biotechnology and Bioengineering, Vol 42, pp. 1019-1028 (1993)

Schell, Berka, and Goedegebuur apply as above.    Neither reference teaches the incorporation of the Thermomonospora fusca E3 enzyme.  However, at the time of applicants’ invention, the inclusion of such an enzyme would have been obvious in view of Walker.  An artisan would have been motivated to have included Thermomonospora fusca E3 because of its ability to successfully break down cellulosic material (Abstract).  The incorporation of Thermomonospora fusca E3 into the combination of Schell and Berka would help to break down the cellulose material so that the endoglucanases and cellobiohydrolases can better react with and be exposed to more of the surface area of the cellulose as in instant Claim 21.

The combination of the prior art cited above in all rejections under 35 U.S.C 103 satisfied the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 
148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness 
	In the present situation, rationales A, C, G are applicable.  The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references.  Schell teaches a whole broth cellulase which can be used to release glucose from cellulose.  Berka teaches the genetic modification of such organisms capable of producing whole broth cellulase.  Goedegebuur teaches the components of whole cellulase.   Walker teaches the incorporation of Thermomonospera fusca E3 to break down cellulose. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.  The cited prior art meets criteria set forth in both Graham and KSR.  



Conclusion

All claims stand rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025.  The examiner can normally be reached on M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/     Primary Examiner, Art Unit 1632